Citation Nr: 1502599	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic disability manifested by hemoptysis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to November 2002, May 2004 to November 2005, July 2007 to September 2008, and in January 2010 (including deployment to Southwest Asia from October 2004 to September 2005 and from October 2007 to July 2008 in support of Operation Iraqi Freedom).  His military service includes periods of reserve component service.  The Veteran is a recipient of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that this appeal was processed using a physical claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

In July 2013, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been obtained and associated with Virtual VA.


FINDING OF FACT

Since his return from service in Southwest Asia, the Veteran developed chronic hemoptysis (coughing up blood), that was present for many years and remains so up to the present time, which has not been etiologically related to any established diagnosed illness.






CONCLUSION OF LAW

A chronic disability manifested by hemoptysis due to an undiagnosed illness was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In addition, certain chronic diseases are presumed to have been incurred in or aggravated by service if they had each become individually manifest to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999). 

Service connection may also be presumed for chronic disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War when there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 Fed. Reg. 75,669 (Dec. 18, 2006).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).

For purposes of this Persian Gulf War illness presumption, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a) (2) (i).  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 3.102.

Historically, the Veteran submitted a claim in February 2010, stating that he was coughing up blood for over six months while in Iraq in 2004 and 2005.  He stated that he never received a diagnosis and still coughed up blood every couple of months.

Service treatment records (STR) in May 2005 showed that the Veteran had been coughing up blood for the prior three months; the diagnosis was hemoptysis (per patient history), etiology unknown.  Service records indicated this condition was incurred in the line of duty during a period of active duty.  

VA medical center (VAMC) treatment records dated August 2008 showed that the Veteran reported that he was coughing up different amounts of blood but then it went away.  He stated that during his first deployment to Iraq, he coughed up blood for six months.  The diagnosis was history of hemoptysis five years ago - resolved.

The Veteran submitted a notice of disagreement in February 2011, stating that his condition was not resolved as he still coughed up blood at least once a week.  He stated that he never reported to any physician that he did not cough up blood.

The Veteran was afforded a VA examination in February 2012 in which the VA examiner opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was documentation of hemoptysis in the claims file from May 2005 and August 2008.  The examiner noted that the Veteran coughed or brought up some bloody mucous during the examination and gave a history of recurrent episodes since the 2005 episode while in Iraq.  The examiner stated that there was no definitive cause found nor was one noted while the Veteran was on active duty.

VAMC records in July 2012 showed a diagnosis of hemoptysis, unspecified.

The Veteran testified before the undersigned VLJ in July 2013 that he first reported to "sick hall" around May 2005 due to coughing up blood; he stated that he had this problem three months prior.  The Veteran reported that during these episodes he becomes weak, wheezy, and lightheaded.  He testified that he was still having this problem in January 2010 when he was discharged.

The Board has reviewed the entire record and now makes the factual determination that the clinical findings presented in the 2012 opinion as well as the opinion itself, when considered in the context of all the pertinent evidence of record, is sufficient to establish that the Veteran presently has an undiagnosed illness manifested by hemoptysis that has been a persistent, chronic condition since service.  Moreover, the 2012 VA examiner objectively documented the Veteran's hemoptysis.  It is furthermore unattributable to any established medical diagnosis.  

In summary, the evidence demonstrates the presence of a clinically detectable sign of a chronic disability characterized by hemoptysis that cannot be attributed to any known diagnosis.  In view of the foregoing discussion, and resolving any doubt and ambiguity in the Veteran's favor, the Board concludes that the Veteran's hemoptysis meets the definition of a qualifying "chronic" disability due to undiagnosed illness, as contemplated in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Service connection for a chronic disability manifested by hemoptysis resulting from an undiagnosed illness is, therefore, granted. 

ORDER

Entitlement to service connection for a chronic disability manifested by hemoptysis, to include as due to an undiagnosed illness, is granted.

____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


